DETAILED ACTION

This action is responsive to papers filed on 7/1/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-11, 13-19, and 21-24 are rejected under 35 U.S.C. 101 because, while the claims herein are directed to a method and/or system, which could be classified under one of the listed statutory classifications (i.e., 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “PEG”) “PEG” Step 1=Yes), the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
	Regarding claims 1, 9, and 17, the claims recite, in part, determining a cost of a marketing activity, determining an execution result generated in response to a user responding to the marketing activity, obtaining a targeted effect corresponding to the marketing activity determined, constructing, based on the execution result, a first function that is positively correlated to a match rate between the execution result and the targeted effect and negatively correlated to the cost, determining a reward score of reinforcement learning based on the first function, and returning the reward score to determine a marketing strategy, wherein, based on the marketing strategy and status, update the marketing activity and provide the updated marketing activity as feedback.
The limitations, as drafted and detailed above, are directed towards determining a marketing strategy according to a cost versus reward scheme, which falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, and more specifically marketing or sales activities or behaviors. Accordingly, the claim recites an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes).
This judicial exception is not integrated into a practical application. In particular, the claims only recite the additional elements of deep reinforcement learning system (claims 1, 9, 17, the specification never actually provides any real structure to this element and vaguely mentions an “apparatus”), smart agent (claims 1, 9, 17, the specification never actually provides any real structure to this element, nor does the word “smart” ever show up in the specification), computer-implemented execution environment (claims 1, 9, 17, the specification never refers to the execution environment as “computer implemented”, however it does vaguely mention that “an apparatus can be integrated into” the execution environment), computer-implemented method (claim 1, has no real bearing towards 101 as this limitation is recited in the preamble and is not clear itself on what role a computer plays in the method), non-transitory computer-readable medium (claim 9)¸ computer-implemented system (claim 17, has no real bearing towards 101 as this limitation is recited in the preamble and is not clear itself on what role a computer plays in the system)¸ one or more computers (claim 17)¸one or more computer memory devices (claim 17). The additional technical elements above are recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of determining, obtaining, constructing, returning, updating, and providing) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. There are no additional functional limitations to be considered under prong two.

Rather, the limitations merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)), or generally link the use of the 
judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Thus, the claim is “directed to” an abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes).
When considering Step 2B of the Alice/Mayo test, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not amount to significantly more than the abstract idea.
More specifically, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using deep reinforcement learning system (claims 1, 9, 17, the specification never actually provides any real structure to this element and vaguely mentions an “apparatus”), smart agent (claims 1, 9, 17, the specification never actually provides any real structure to this element, nor does the word “smart” ever show up in the specification), computer-implemented execution environment (claims 1, 9, 17, the specification never refers to the execution environment as “computer implemented”, however it does vaguely mention that “an apparatus can be integrated into” the execution environment), computer-implemented method (claim 1, has no real bearing towards 101 as this limitation is recited in the preamble and is not clear itself on what role a computer plays in the method), non-transitory computer-readable medium (claim 9)¸ computer-implemented system (claim 17, has no real bearing towards 101 as this limitation is recited in the preamble and is not clear itself on what role a computer plays in the system)¸ one or more computers (claim 17)¸one or more computer memory devices (claim 17) to perform the claimed functions amounts to no more than mere instructions to apply the exception using a generic computer component.
“Generic computer implementation” is insufficient to transform a patent-ineligible abstract idea into a patent-eligible invention (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2352, 2357) and more generally, “simply appending conventional steps specified at a high level of generality” to an abstract idea does not make that idea patentable (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Mayo, 132 S. Ct. at 1300). Moreover, “the use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter (See FairWarning, 120 U.S.P.Q.2d. 1293, citing DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014)). As such, the additional elements of the claim do not add a meaningful limitation to the abstract idea because they would be generic computer functions in any computer implementation. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of the computer or improves any other technology. Their collective functions merely provide generic computer implementation.

Applicant herein only requires a general purpose computer (see Applicant specification paragraphs 0031, 0052, and 0068-0070); therefore, there does not appear to be any alteration or modification to the generic activities indicated, and they are also therefore recognized as insignificant activity with respect to eligibility.
The dependent claims 2, 3, 5-8, 10, 11, 13-16, 18, 19, 21-24 appear to merely limit specifics of the marketing activity (the fact that the marketing activity is a resource package comprising any number of incentives does not impact patent eligibility), specifics of the rewards score determination (how the reward score is correlated with other values or the implementation of an additional function does not impact patent eligibility), and obtaining mapping relationships between function values to determine a reward score (once again, how the execution results are mapped does not impact patent eligibility), and 
The deep reinforcement learning system (claims 1, 9, 17, the specification never actually provides any real structure to this element and vaguely mentions an “apparatus”), smart agent (claims 1, 9, 17, the specification never actually provides any real structure to this element, nor does the word “smart” ever show up in the specification), computer-implemented execution environment (claims 1, 9, 17, the specification never refers to the execution environment as “computer implemented”, however it does vaguely mention that “an apparatus can be integrated into” the execution environment), computer-implemented method (claim 1, has no real bearing towards 101 as this limitation is recited in the preamble and is not clear itself on what role a computer plays in the method), non-transitory computer-readable medium (claim 9)¸ computer-implemented system (claim 17, has no real bearing towards 101 as this limitation is recited in the preamble and is not clear itself on what role a computer plays in the system)¸ one or more computers (claim 17)¸one or more computer memory devices (claim 17) are each functional generic computer components that perform the generic functions of determining, obtaining, constructing, returning, updating, and providing, all common to electronics and computer systems.
Applicant's specification does not provide any indication that the deep reinforcement learning system (claims 1, 9, 17, the specification never actually provides any real structure to this element and vaguely mentions an “apparatus”), smart agent (claims 1, 9, 17, the specification never actually provides any real structure to this element, nor does the word “smart” ever show up in the specification), computer-implemented execution environment (claims 1, 9, 17, the specification never refers to the execution environment as “computer implemented”, however it does vaguely mention that “an apparatus can be integrated into” the execution environment), computer-implemented method (claim 1, has no real bearing towards 101 as this limitation is recited in the preamble and is not clear itself on computer-implemented system (claim 17, has no real bearing towards 101 as this limitation is recited in the preamble and is not clear itself on what role a computer plays in the system)¸ one or more computers (claim 17)¸one or more computer memory devices (claim 17) are anything other than generic, off-the-shelf computer components. Therefore, the claims do not amount to significantly more than the abstract idea (i.e. “PEG” Step 2B=No).
Thus, based on the detailed analysis above, claims 1-3, 5-11, 13-19, and 21-24 are not patent eligible.
	
Allowable Subject Matter
Claims 1-3, 5-11, 13-19, and 21-24 as currently written are allowable over prior art. However, the rejection under 35 U.S.C. 101 is currently pending and represent a barrier to allowability. Examiner notes that any amendments made to the claims in an attempt to correct pending rejections could drastically alter the claim scope and could open up the possibility of prior art being applied in a future action.
	
	
	Response to Arguments
Applicant argues “the claimed subject matter is not a fundamental economic principle or practice, a commercial or legal interaction, or manages personal behavior or personal interactions between people”.  However, as explained in the rejection above, the claims are entirely designed around determination of marketing strategies, and those marketing strategies are representative of commercial interactions including marketing behaviors.  

Applicant argues “the amended claims are integrated into a practical application by virtue of improving the technology or technical field of providing a reward score to be used by the deep reinforcement learning system”.  However, providing of reward scores is not a technology or technical field and more equates to the abstract idea identified above.

Applicant mentions the technological aspects of the system throughout the response, however as explained in the rejection, it is unclear from the specification as to exactly what structural elements are used to perform the invention beyond general purpose computer technology already prevalent in the field.  Further, any improvements can’t be viewed as significantly more, as the “improvements” are only to the abstract idea.  Finally, Examiner can find no evidence of a practical application in the specification, as the specification appears to be directed more towards the abstract concepts rather than any functional and structural technology.  Therefore, the rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL BEKERMAN whose telephone number is (571)272-3256.  The examiner can normally be reached on 9PM-3PM EST M, T, TH, F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABHISHEK VYAS can be reached on 571-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL BEKERMAN/Primary Examiner, Art Unit 3621